The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 2, 2014

                                    No. 04-14-00217-CR

                                     Jose Luis RIOJAS,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR1304
                        Honorable Mary D. Roman, Judge Presiding


                                       ORDER

        Appellant has filed a motion to abate the appellate deadlines so that an amended trial
court Certification of Defendant’s Right of Appeal may be signed and filed in a supplemental
record. See TEX. R. APP. P. 25.2(d). We grant the motion. We order any amended
Certification be signed and filed in a supplemental clerk’s record by October 28, 2014.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court